FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                         Court of Appeals No. 12-13-00005-CV

                               Trial Court No. 2012-876-A

The Good Shepherd Hospital, Inc.

Vs.

Ronald Masten, et al
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $15.00   David W Dodge
Motion fee                                   $10.00   David W Dodge
Motion fee                                   $10.00   McCathern, PLLC
Motion fee                                   $10.00   McCathern, PLLC
Motion fee                                   $10.00   Ted B. Lyons & Associates
Motion fee                                   $10.00   McCathern Mooty
Motion fee                                   $10.00   McCathern Mooty
Reporter's record                           $200.00   McCathern Mooty Grinke
Clerk's record                              $855.00   David W. Dodge
Filing                                      $100.00   McCathern Mooty
Supreme Court chapter 51 fee                 $50.00   McCathern Mooty
Indigent                                     $25.00   McCathern Mooty
TOTAL:                                    $1,305.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 28th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk